Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-2, 12 and 17 are allowed under conditions that Applicant overcome the non-statutory double patenting rejections described in Sec 1b-1c.
Claims 3-11, 13-16 and 18-20 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-2, 12 and 17 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Fong (US 10,917,849 B2, hereinafter Fong ‘849).

Regarding Claims 1-2, 12 and 17, the claims are not patentably distinct with Fong ‘849. The Instant claims rename some of the same subject matter of Parent claims with different terms. Table 1 shows the terms for the same subject matter used in parent and instant claims. Table 2 shows the parent and instant claims matching table.

Table 1 Parent and Instant Equivalent Claim Terms Matching Table
Instant Application 17/158,371
Parent Patent 10,917,849
A personal communication device
a second device
A communication device
a local communication device
characteristics of the communication
mode of operation
a remote device
second device



Instant Application 17/158,371
Parent Patent 10,917,849
1, A method comprising: 

at an apparatus including a housing arranged to hold a personal communication device, one or more communication devices at least partially supported by the housing, and a controller coupled to the one or more communication devices and connectable to a radio frequency (RF) power detector:




receiving, from the RF power detector, an indication of a communication between the personal communication device and a remote device;





obtaining, via a local communication device of the one or more communication devices, a communication status reported by the personal communication device;




directing the RF power detector to derive characteristics of the communication; and












reporting compromise of the personal communication device based on the characteristics of the communication and the communication status reported by the personal communication device.
1, A method comprising: 

at an apparatus including a housing arranged to hold a second device, a local communication device at least partially supported by the housing, and a controller coupled to the local communication device and connectable to a radio frequency (RF) power detector: 

……..


receiving an indication from the RF power detector that energy has been emitted from the one or more antennas of the second device, 

establishing, via the local communication device, a communication channel between the apparatus and the second device; 

obtaining, through the communication channel, a communication status of the second device, wherein the communication status indicates that the second device is in the second mode of operation; and

………..

directing the RF power detector to monitor energy emitted from one or more antennas of the second device in response to determining that the second device has transitioned from a first mode of operation to a second mode of operation, wherein the second mode of operation is different from the first mode of operation in that the one or more antennas of the second device are disabled in the second mode of operation as compared to the first mode of operation;

……….. 

reporting compromise of the second device in accordance with a determination that the communication status indicates that the second device is in the second mode of operation and that the energy has been emitted from the one or more antennas of the second device.


2, The method of claim 1, wherein reporting the compromise of the personal communication device based on the characteristics of the communication 

reporting the compromise of the personal communication device based on the characteristics of the communication indicating the personal communication device is in communication with the remote device and the communication status reported by the personal communication device indicating one or more antennas on the personal communication are disabled.

directing the RF power detector to monitor energy emitted from one or more antennas of 

……………..

reporting compromise of the second device in accordance with a determination that the communication status indicates that the second device is in the second mode of operation and that the energy has been emitted from the one or more antennas of the second device.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUNG LIU/Primary Examiner, Art Unit 2473